DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’ election of Species 3 (Figs. 11-13; Claims 1-4 and 9-6-7) in the reply filed on 02/02/2022 is acknowledged. The election is made with traverse.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden. This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species I-IV are differing in structure. For an example the structure of elements 123C of figure 2 is different from the structure of elements 223C of figures 7, where it is necessary to search for one of the species in a manner that is not likely to
result in finding art pertinent to the other species (e.g., searching different classes
subclasses or electronic resources, or employing different search queries, a different field of search).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, an end-face position on a prescribed side of the intermediate part is located in outer side of a radial direction of the first coil element - 28 -as claimed in claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Objections
Claim 4 is objected to because of the following informalities:  
(a) Claim 4. line 2, typing error: “among the side-faces” should be “among side-faces”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima (US 20140152415 A1).
Regarding Claim 1:
Kawashima teaches a coil component comprising: 
a first coil element (21, Fig. 8; para 0062) and a second coil element (23, Fig. 8; para 0062) formed by dividing and folding, at a prescribed position, into two a winding coil formed by laminating a single flat wire (see claim 1) into a rectangular shape with edgewise-winding (construed from Fig. 8; see para 0090), the first coil element and the second coil element being disposed with opposing side-faces placed along in parallel to each other; and an interconnection part (elements 221, 222 and 223 formed the interconnection part in Fig. 8) to connect those two coil elements, wherein 
(not labeled; i.e. left straight part of 21 in Fig. 8) and a side of the second coil element (232b, Fig. 8) adjacent to each other among each of sides of a rectangular part forming the end-faces of each of the coil elements and sides in parallel to those sides are referred to as first sides (232d, 213a; Fig. 8),
the interconnection part connects a coil element winding end portion (not expressly labeled; i.e. left straight end part of 21 in Fig. 8) located in vicinity of an edge of one of the first sides of one of the two coil elements or on an extension of the first side with a coil element winding start portion (not expressly labeled; i.e. end part of 232d in Fig. 8)  located in vicinity of an edge of one of the first sides of the other one of the two coil elements or {on an extension of the first side}; and 
further, the interconnection part includes, in the coil element winding start portion and the coil element winding end portion, a coil element winding start portion side raised part (223, Fig. 8) and a coil element winding end portion - 26 -side raised part (221; para 0067) configured by twisting and raising the flat wire at a right angle(see para 0062) in a same direction with respect to each other, and includes an intermediate part (222, Fig. 8; para 0066) extended between those two raised parts.  

Regarding Claim 2:
Kawashima teaches a coil component comprising: 
a first coil element (21, Fig. 8; para 0062) and a second coil element (23, Fig. 8; para 0062) formed by dividing and folding, at a prescribed position, into two a winding coil formed by laminating a single flat wire (see claim 1) into a rectangular shape with edgewise-winding (construed from Fig. 8; see para 0090), the first coil element and the second coil element being disposed with opposing side-faces placed along in parallel to each other; and an interconnection part (elements 221, 222 and 223 formed the interconnection part in Fig. 8) to connect those two coil elements, wherein 
in end-faces where the first coil element and the second coil element are connected, a side of the first coil element (not labeled; i.e. left straight part of 21 in Fig. 8) and a side of the second coil element (232b, Fig. 8) adjacent to each other 232d, 213a; Fig. 8),
the interconnection part connects a coil element winding end portion (not expressly labeled; i.e. left straight end part of 21 in Fig. 8) located in vicinity of an edge of one of the first sides of one of the two coil elements or on an extension of the first side with a coil element winding start portion (not expressly labeled; i.e. end part of 232d in Fig. 8)  located in vicinity of an edge of one of the first sides of the other one of the two coil elements or {on an extension of the first side}; and 
further, the interconnection part includes, in the coil element winding start portion and the coil element winding end portion, a coil element winding start portion side bent part (223, Fig. 8) and a coil element winding end portion - 26 -side bent part (221; para 0067) configured by bending the flat wire at a right angle in direction (see para 0062) approaching each other, and includes an intermediate part (222, Fig. 8; para 0066) extended between those two bent parts.  

Regarding Claim 3:
As applied to claim 1, Kawashima teaches that the first sides located on inner side of the first coil element (21) and the second coil element (23) are referred to as inner first sides (i.e. left straight part of 21 and 232b in Fig. 8) and the first sides located on outer side are referred to as outer first sides (i.e. 232d, 213a; Fig. 8),
the interconnection part connects either one of the coil element winding start portion and the coil element winding end portion located in vicinity of an edge of one of the inner first sides of one of the two coil elements (construed from Fig. 8)  or on an extension of the inner first side with another one out of the coil element winding start portion and the coil element winding end portion located in vicinity of an edge of one of the outer first sides of the other one out of the two coil elements or on an extension of the outer first side.

Regarding Claim 4:
Kawashima teaches that among the side-faces (not labeled; i.e. left and right side of coils 21 and 23, respectively, in Fig. 8) of the first coil element (21) and the second coil element (23), an end-face position (not labeled; i.e. front part of the element 222 in Fig. 8) on a prescribed side of the intermediate part is located in outer side of a radial direction of the first coil element and the second coil element than side-face positions of the side-faces on the prescribed side most adjacent to a position where the intermediate part is provided (construed from Fig. 8).  

Regarding Claim 6:
As applied to claim 1, Kawashima teaches that the intermediate part is formed in a planar shape (construed from Fig. 8).

Regarding Claim 7:
As applied to claim 1, Kawashima teaches that a magnetic core (31, Fig. 12; para 0081) forming a closed magnetic path by inserting each leg part into a hollow part of the coil component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837